                   Case 1:18-cv-00120-DAD-BAM Document 145 Filed 04/30/20 Page 1 of 4

            1    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            3    Irvine, CA 92612-4412
                 Telephone: 949.451.3800 | Facsimile: 949.451.4220
            4
                 JASON C. SCHWARTZ (admitted pro hac vice)
            5       jschwartz@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
            6    1050 Connecticut Avenue, N.W.
                 Washington, DC 20036-5306
            7    Telephone: 202.955.8500 | Facsimile: 202.467.0539
                 KARL G. NELSON (admitted pro hac vice)
            8       knelson@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
            9    2100 McKinney Avenue
                 Dallas, TX 75201-6912
          10     Telephone: 214.698.3100 | Facsimile: 214.571.2900
          11     KATHERINE V.A. SMITH, SBN 247866
                   ksmith@gibsondunn.com
          12     HELEN AVUNJIAN, SBN 300284
                   havunjian@gibsondunn.com
          13     GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
          14     Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000 | Facsimile: 213.229.7520
          15     Attorneys for Defendants GOLDEN STATE FC LLC
                 (now known as AMAZON.COM SERVICES LLC),
          16     AMAZON.COM, INC. and AMAZON FULFILLMENT
                 SERVICES, INC. (now known as AMAZON.COM
          17     SERVICES LLC)
          18                                    UNITED STATES DISTRICT COURT

          19                                   EASTERN DISTRICT OF CALIFORNIA

          20                                              FRESNO DIVISION

          21     JUAN TREVINO, CHRISTOPHER WARD,                    LEAD CASE NO. 1:18-cv-00120-DAD (BAM)
                 LINDA QUINTEROS, ROMEO PALMA,                      Member Case No: 1:18-cv-00121-DAD-BAM
          22     BRITTANY HAGMAN, ALBERTO                           Member Case No: 1:18-cv-00567-DAD-BAM
                 GIANINI, and JUAN C. AVALOS, on behalf             Member Case No: 1:18-cv-01176-DAD-BAM
          23     of themselves and all others similarly situated,   Member Case No: 1:17-cv-01300-DAD-BAM
                                        Plaintiffs,
          24                                                        NOTICE OF SETTLEMENT OF RELATED,
                        v.                                          OVERLAPPING ACTION
          25     GOLDEN STATE FC LLC, a Delaware
                 Limited Liability Company; AMAZON.COM
          26                                                        Judge: Magistrate Judge Barbara A. McAuliffe
                 INC., a Delaware Corporation, AMAZON
                 FULFILLMENT CENTERS, INC. a Delaware
          27     Corporation, and Does 1 through 10, inclusive,
          28                            Defendants.

Gibson, Dunn &
Crutcher LLP
                                    NOTICE OF SETTLEMENT OF RELATED, OVERLAPPING ACTION –
                                                CASE NO. 1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 145 Filed 04/30/20 Page 2 of 4

            1           Defendants Golden State FC LLC (now known as Amazon.com Services LLC) Amazon.com
            2    Inc., and Amazon Fulfillment Services, Inc. (now known as Amazon.com Services LLC) (collectively,
            3    “Defendants”) submit this notice to inform the Court and Plaintiffs of a multidistrict class action
            4    settlement in In re: Amazon.com, Inc., Fulfillment Center Fair Labor Standards Act (FLSA) and Wage
            5    and Hour Litigation, Master File No. 14-MC-2504, currently pending in the United States District
            6    Court for the Western District Of Kentucky (the “MDL Action”). The settlement in the MDL Action
            7    resolves a number of claims that are currently the subject of Plaintiffs’ pending motion for class
            8    certification in this case on behalf of an overlapping class of individuals for an overlapping time period.
            9    See Dkt. No. 98.
          10            As Judge Drozd has previously observed, “there is significant overlap between the claims
          11     asserted in [this action] and the [MDL Action] that is on appeal before the Sixth Circuit. Of the seven
          12     causes of action in [this action], the first three are based on the impact of defendants’ security
          13     procedures and how those procedures affect whether: defendants paid the wages paid for the hours
          14     worked, including overtime (claim 1); defendants provided lawful meal periods (claim 2); defendants
          15     provided lawful rest periods (claim 3).” Dkt. No. 71 at 10. Judge Drozd also stated that, “As in [the
          16     MDL Action], the fourth and fifth claims in [this action], which allege wage statement violations and
          17     failure to timely pay wages due at termination, are in part dependent on the violations alleged in the
          18     first three causes of action.” Id. at 11. Judge Drozd also found that the MDL Action includes claims
          19     on behalf “of all current and former hourly, nonexempt warehouse employees of [Defendants] in
          20     California from December 19, 2009 to the present,” and “[t]he complaint . . . before this court
          21     contemplates a class of all non-exempt employees of defendants in California between July 12, 2013
          22     and the date of class certification.” Id. at 10. Judge Drozd further noted that “plaintiffs do not contest
          23     that the plaintiffs in [this action] and [the MDL Action] are also substantially similar,” and that “[a]ll
          24     the actions in the consolidated action pending before [Judge Drozd] were filed [after the MDL Action]
          25     . . . [with] [n]one of the plaintiffs disput[ing] that their respective actions were filed after the [MDL
          26     [A]ction was initiated.” Id. at 9–10. Plaintiffs declined to coordinate this case as part of the MDL
          27     Action. Id. at 3–4; Hagman et al. v. Amazon Fulfillment Servs., Inc. et al., No. 1:18-cv-01176, Dkt.
          28     No. 23 (C.D. Cal. Jan. 4, 2018).

Gibson, Dunn &                                                       2
Crutcher LLP
                                     NOTICE OF SETTLEMENT OF RELATED, OVERLAPPING ACTION–
                                                 CASE NO. 1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 145 Filed 04/30/20 Page 3 of 4

            1           The MDL Action settlement will have a substantial impact on this case, specifically including
            2    resolution (in whole or in part) of the following claims asserted by Plaintiffs during the alleged class
            3    period: (1) Failure to Pay Wages for All Hours Worked, Including Overtime, Lab. Code §§ 510–511
            4    (predicated on Plaintiffs’ security screening claims); (2) Failure to Provide Lawful Meal Periods, IWC
            5    Wage Order, Lab. Code §§ 226.7, 512 (predicated on Plaintiffs’ security screening claims); (3) Failure
            6    to Provide Rest Periods, IWC Wage Order, Lab. Code §226.7 (predicated on Plaintiffs’ security
            7    screening claims); (4) Wage Statement Violations, Lab. Code §226; and (5) Failure to Timely Pay
            8    Wages Due At Termination, Lab. Code §203 (predicated on Plaintiffs’ security screening claims).
            9    Compare Dkt. No. 65 [First Amended Consolidated Complaint] with Declaration of Katherine V.A.
          10     Smith ¶ 2, Ex. A at 8–10 [MDL Action settlement agreement].
          11            The MDL Action plaintiffs filed their motion for preliminary approval of the settlement on
          12     April 30, 2020, and the preliminary approval hearing is not yet scheduled. In light of the settlement in
          13     those proceedings, any determination about the propriety of class certification in this case at the present
          14     time is premature because approval of the settlement in the MDL Action will resolve many of Plaintiffs’
          15     claims and alter the scope of any claims that may remain. Additionally, members of the Trevino
          16     putative class are also members of the MDL Action settlement class and, thus, would be eligible for
          17     appropriate compensation under the settlement agreement in the MDL Action. To the extent claims
          18     remain, or to the extent members of the putative class in this case do not participate in a settlement of
          19     the MDL Action, the individuals and claims that may remain to be litigated in this forum will be clearer
          20     once the MDL Action settlement is finalized.
          21            The Court has scheduled a hearing on Plaintiffs’ class certification motion for May 8, 2020. In
          22     light of this significant development in the MDL Action, Defendants submit that judicial economy
          23     would be promoted if the Court were to wait until a ruling on settlement approval in the MDL Action
          24     is made before holding argument on and resolving Plaintiffs’ class certification motion. Defendants
          25     also believe that the Court would benefit from supplemental briefing from both parties after the
          26     settlement in the MDL Action receives final approval.
          27

          28

Gibson, Dunn &                                                       3
Crutcher LLP
                                     NOTICE OF SETTLEMENT OF RELATED, OVERLAPPING ACTION–
                                                 CASE NO. 1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 145 Filed 04/30/20 Page 4 of 4

            1    Dated: April 30, 2020                  Respectfully submitted,
            2
                                                        JASON C. SCHWARTZ
            3                                           MICHELE L. MARYOTT
                                                        KARL NELSON
            4                                           KATHERINE V.A. SMITH
                                                        HELEN AVUNJIAN
            5                                           GIBSON, DUNN & CRUTCHER LLP
            6

            7                                           By: /s/ Katherine V.A. Smith
                                                                         Katherine V.A. Smith
            8
                                                        Attorneys for Defendants GOLDEN STATE FC LLC
            9                                           (now known as AMAZON.COM SERVICES LLC),
          10                                            AMAZON.COM, INC. and AMAZON
                                                        FULFILLMENT SERVICES, INC. (now known as
          11                                            AMAZON.COM SERVICES LLC)

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                              4
Crutcher LLP
                                   NOTICE OF SETTLEMENT OF RELATED, OVERLAPPING ACTION–
                                               CASE NO. 1:18-CV-00120-DAD (BAM)
